MEMORANDUM**
Raul Santana appeals his jury trial conviction and sentence of life plus 384-months for armed bank robbery and brandishing a firearm during a crime of violence, in violation of 18 U.S.C. §§ 2113(a) and (d), 924(c).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Santana has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Santana has not filed a pro se supplemental brief.
Our independent review of the record, pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.